Citation Nr: 1414635	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased evaluation for irritable bowel syndrome (IBS) in excess of 10 percent prior to February 27, 2013.

2. Entitlement to an increased evaluation of IBS in excess of 30 percent from February 27, 2013.

3. Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a compensable evaluation for bilateral hearing loss disability.

5. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied entitlement to a TDIU and increased evaluations for PTSD, IBS, and bilateral hearing loss.  Since January 2009, RO jurisdiction has resided with the Milwaukee RO.

By way of a March 2005 rating decision, a temporary total disability evaluation (100 percent) for PTSD was assigned from January 4, 2005.  In an October 2008 rating decision, the Veteran was awarded an extension of the temporary 100 percent rating from March 1, 2005 to May 31, 2005; and thereafter, his PTSD evaluation was increased to 50 percent effective June 1, 2005.

A Decision Review Officer (DRO) who authored the February 2009 Statement of the Case (SOC) identified that the January 2006 letter from the Veteran's representative was a claim for his increased ratings on the issues presently on appeal.  The Veteran filed a formal claim for TDIU (VA Form 21-8940) in June 2005, asserting that he is unable to work due to his service-connected PTSD.  The Veteran filed a notice of disagreement (NOD) following the December 2006 rating decision in September 2007 (the RO has construed this NOD as effective for all issues currently on appeal).  All of these issue were addressed in the February 2009 SOC, and the Veteran has perfected his appeal as to all of them.

By way of a March 2013 rating decision by the Appeals Management Center (AMC) in Washington, D.C., the Veteran's IBS evaluation was increased from 10 percent to 30 percent effective February 27, 2013.  While the Veteran has been granted a rating increase during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue as recharacterized above, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, for purposes of adjudication, the issue of an increased rating for IBS has been bifurcated into two stages as indicated on the title page.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are duplicative of the evidence contained in the paper file. 


FINDINGS OF FACT

1. Prior to February 27, 2013, the Veteran's IBS more nearly approximated severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

2. The Veteran's IBS is manifest by evidence of severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

3. The Veteran's PTSD is productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas.  Total social and occupation inadaptability is not demonstrated.

4. On VA audiological testing in October 2005, April 2011, and September 2012, the Veteran's hearing acuity was level I in each ear.  On VA audiological testing in October 2006, the Veteran's hearing acuity was level I in the right ear and level II in the left ear.

5. Effective from June 1, 2005, service connection was in effect for PTSD (50 percent disabling from June 1, 2005), diabetes mellitus type II (20 percent disabling from May 26, 2004), IBS (10 percent disabling from March 13, 1980; 30 percent from February 27, 2013), tinnitus (10 percent disabling from March 13, 1980), erectile dysfunction (rated noncompensable), and bilateral hearing loss (rated noncompensable).  The Veteran's combined disability rating was 70 percent from June 1, 2005, which meets the schedular percentage criteria for a TDIU.

6. The Veteran's service-connected disabilities, namely PTSD, diabetes mellitus, and IBS, prevent him from securing or following a substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to February 27, 2013, the criteria for a rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2013).

2. The criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2013).

3. The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

4. The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

5. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As this is a full grant of benefits for TDIU, a full discussion of compliance with VA's duty to notify and assist is not required at this time as to the TDIU issue.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such noticed was sent by way of a November 2008 letter for IBS and PTSD.  Pursuant to an August 2012 Board remand, a complete and proper VCAA-compliant notice letter with respect to all of his claims was sent in August 2012.  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, VA's duty to notify has been satisfied as discussed above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and relevant post-service VA and private medical records have been obtained.  Furthermore, VA provided the Veteran with medical examinations in connection with his claims in 2006, 2011, 2012, and 2013.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  

The Board has previously remanded these matters for further development in February 2011 and August 2012 for the purposes of obtaining additional records, ordering examinations/opinions, and fulfilling VA's duty to notify.  Consequently, the RO/AMC substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  In fact, in March 2013, the Veteran requested waiver of AOJ condition of additional evidence and waiver of the 30-day waiting period.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, the disabilities have not significantly changed and will result in a uniform rating for the entire appeal period for each respective disability.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

IBS in Excess of 10 Percent Prior to February 27, 2013 and
in Excess of 30 Percent 

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, DC 7319 as irritable colon syndrome.  He has a rating of 10 percent prior to February 27, 2013.  Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under DCs 7301 to 7329, inclusive; DCs 7331 and 7342; and DCs 7345 to 7348.

The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for IBS under DC 7319.  From the beginning of the appeal period, the Veteran showed increasingly severe symptoms which, taken as a whole, more nearly approximated the 30 percent rating, such as increased abdominal distress, and frequent bouts of diarrhea and/or constipation.  See 38 C.F.R. § 4.7.  At the October 2006 VA examination in connection with his diabetes mellitus, the Veteran reported cramps with diarrhea, but no constipation.  With the addition of new medication, he had diarrhea once per week where he goes 3 to 4 times in 3 to 4 hours.  He did not have abdominal pain, but he reported that he actually defecated accidentally at one point.  In his September 2007 NOD, he clarified that the examiner made an error; his IBS symptoms were worse than what was reported as he gets sick 3 to 5 times per week (diarrhea), not once per week.  In a December 2008 statement, the Veteran indicated that his IBS has gotten worse where despite medication, he essentially has debilitating episodes.

In an April 2011 VA examination, the Veteran reported having constipation and diarrhea, with on average, 3 to 4 loose or watery stools per day.  Occasionally two times per week, he has uncontrollable diarrhea where he has to increase or adjust his medication.  He has to rest for 2 to 3 hours before symptoms improve.   The frequency of his bowel movements is tied to his activity.  He recently had another episode of fecal incontinence, which was only the second time.  He reported abdominal pain, distress, and cramps three times per week for about 30 to 60 minutes.  His IBS has had an effect on work over the years as he has had to call in sick multiple times due to uncontrollable diarrhea.  He could not bend, lift, and had fine motor limitations due to his IBS.  The examiner noted that his symptoms may have been worsened due to his diabetes medication, lactose intolerance, and PTSD.  In September 2012, the Veteran reported severe gas pains and sporadic outbreaks of constipation.  

The Veteran underwent a VA examination in February 2013, where the examiner indicated that the Veteran's IBS required continuous medication for control.  The Veteran reported symptoms of alternating diarrhea and constipating.  He described episodes of very loose stools associated with abdominal distention and pain, occurring on average of two times per week.  During these episodes, the Veteran had to resort to taking medication, and due to this medication, he felt "wiped out" and was unable to work for 2 to 4 hours.  He reported symptoms of abdominal distention and he had episodes of bowel disturbances with abdominal distress or exacerbations of his IBS.  He reported frequent episodes of bowel disturbance with abdominal distress and 7 more exacerbations in the past 12 months.  Based upon the findings from the February 2013 examination, the AMC increased the Veteran's disability rating to 30 percent.  

The Board finds that the Veteran's symptoms that he presented at the February 2013 examination were not new or recently experienced symptoms.  It is apparent from reviewing the Veteran's history during the relevant appeal period that his IBS symptoms have been severe in that he would get sick 3 to 5 times per week, for several hours at a time.  Various combinations of medications were used to control his IBS, but it is apparent that due to other medications and physical ailments, his symptoms only became worse, rendering the IBS medications ineffective.  The Veteran's IBS manifest by abdominal distress has also worsened during the period of the appeal.  The Board finds that during the entire period of the appeal, his IBS was severe enough to more nearly approximate the symptoms of the 30 percent rating.   

Thus, for the reasons stated above, an increased evaluation for IBS for the prior prior to February 27, 2013 is warranted, thus creating a uniform 30 percent evaluation.  Turning to whether the Veteran warrants a rating in excess of 30 percent for any period, the Board notes that the Veteran or his representative has not submitted any evidence or argument alleging a worsening of the IBS to warrant a higher evaluation.  A 30 percent rating is the highest schedular award possible for IBS.  Yet, in light of the uniform rating, the Board will proceed to address why the 30 percent rating under DC 7319 is the most appropriate rating for the entire period of the appeal.

As the Veteran is already in receipt of the maximum benefit allowed under DC 7319, an increased evaluation under that DC is not for application.  

The Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2013). 

However, throughout the entire appellate period, there is no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and examination reports show that the Veteran has complained of diarrhea, constipation, and gas pains or abdominal distention.  However, there was no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss. 

The Board notes that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See also 38 C.F.R. § 4.113 (coexisting abdominal conditions); 38 C.F.R. § 4.14  (avoidance of pyramiding).  Here, the Veteran's IBS is rated under DC 7319, and the record shows two occasions of reported fecal incontinence associated with his IBS which is not contemplated by DC 7319.  The Board would not be violating the anti-pyramiding rule by considering a separate rating under DC 7332 (which is not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114) if it is warranted.

Specifically, DC 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under DC 7332 for complete loss of sphincter control. 38 C.F.R. § 4.114, DC 7332 (2013).  However, as the Veteran, on this record, has indicated only two isolated episodes of fecal incontinence, which does not amount to "moderate leakage."  The evidence does not show any rectum or anus problems.  Thus, a separate rating under DC 7332 is not warranted.  

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The current evaluation contemplates the Veteran's IBS symptoms of abdominal distention, pain, diarrhea and constipation, as discussed above.  In addition, the record does not reflect hospitalizations due to the Veteran's IBS.  With regard to whether there has been marked interference with employment, although when the symptoms were more active, the Veteran had some limitations, the record does not show that his IBS markedly affected employment (which is different than employability).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet. App. 563, 564-70 (1993) (issue of extraschedular rating under § 3.321(b)(1) is separate from that of a total disability rating based on individual unemployability).  As discussed above, there are higher or separate ratings available under other related DCs should the Veteran produce additional symptomatology, but the Veteran's IBS is not productive of such manifestations at this time.  DC 7319 sufficiently contemplates the Veteran's current disability picture.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected IBS under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

PTSD 

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 from June 1, 2005.  The Veteran is currently rated at 50 percent for the period of the appeal following his 100 temporary total rating which expired on May 31, 2005.   

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 52 to 55.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the 50 percent rating contemplates.  Thus, the issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD most nearly approximates the 70 percent rating criteria.

In sum, the evidence shows that the Veteran's PTSD symptoms during the relevant appeal period have been manifest predominately by depression, sleep disturbances, severe nightmares, intrusive imagery, difficulty with concentration, memory problems, and an increasing inability to care for oneself.  Over the years, the Veteran continued to steadily manifest these symptoms, although evidence shows that the symptoms waxed and waned, but for the most part, these are his identifying predominant symptoms of his PTSD.

A February 2005 VA psychiatric treatment note shows that the Veteran exhibited an increase in PTSD symptoms due to situational stressors which he could not manage.  He reported difficulty concentrating, anger, rage, depression, anxiety, sleep disturbances, and intrusive imagery.  He denied suicidal and homicidal ideations and no thought disorders were present.  He appeared oriented as to time, place, and person.  In February 2005, the Veteran was admitted for psychiatric treatment to a 9-week program.  A March 2005 treatment note indicates that the Veteran was a former Vet Center counselor for veterans with PTSD and he had a successful professional life.  In December 2004, he was terminated due to budget constraints.  At the time, he reported difficulty concentrating and memory problems for the past 6 months.  Records show that the Veteran left the in-patient program due to incidents at group therapy sessions.  Thereafter, he continued receiving outpatient psychiatric treatment on an ongoing basis.  

On his TDIU claim in June 2005, the Veteran asserted that he was on sick leave.  He claimed to have concentration problems and memory issues.  He submitted a letter from Dr. T.J. his treating physician who indicated that the Veteran should be on leave because of his psychiatric health.  A letter from the Wisconsin VA Director to the Veteran dated in August 2005 indicates that the Veteran had to be medically separated from his employment at the Wisconsin VA because he could no longer perform the essential functions of his job.  The Director considered Dr. T.J.'s recommendation in his decision.  The Veteran had been a claims officer from April 2002 to August 2005.

Treatment records from 2005 demonstrate that the Veteran's PTSD symptomatology was worsening.  A March 2005 treatment note indicates PTSD symptoms worsening with increase in stress related to nightmares, disorientation, chaos, disorganization, pressure to plan to return to work.  The Veteran was having a difficult time adjusting after being let go.  Psychotherapy treatment in May 2005 reveals his struggles with memory and concentration, in addition to recurrent nightmares, anxiety, and depression, but he was still able to accomplish certain tasks.  General exacerbation of PTSD symptomatology was reported, but it was also indicated that the Veteran was able to still engage in enjoyable activities, such as spending time with friends or engaging in his hobbies of woodworking and fishing.  A June 2005 letter from Dr. T.J. indicates that the Veteran continued to demonstrate PTSD symptoms that would make him likely unable to do his job (at the VA).  Therefore, he opined that the Veteran should be on leave due to his health condition.  He also indicated that it is unclear if and when this situation may change, but that it will likely not be improved to the point of working at least through the end of July 2005.  

The October 2005 VA examination indicates that the Veteran was unemployed since December 2004.  The Veteran had reported having relationship problems in his personal life and he also experienced increased isolation with his friends.  No suicidal ideations were present.  Current psychosocial functioning was described as marginal because he was unemployed and he believed he was unemployable.  The Veteran reported engaging in woodworking and he attempted to join a woodworking group.  His house was disorganized and the Veteran was not able to manage his household.  There were no delusions or hallucinations, suicidal ideations, but poor concentration, poor memory, anxiousness, avoidance, and hyperarousal due to flashbacks were noted.  He was assigned a GAF score of 55 based on his productive symptomatology, being socially isolated, and his inability to manage his own affairs.  Although the examiner noted that the Veteran's symptoms were worse than they were in 2002, the Veteran was not unemployable nor did he warrant an increased rating based on his symptoms and functional abilities.  

A February 2006 letter from a VA physician indicated that the Veteran was being treated for PTSD and those symptoms keep him from working and decrease his ability to enjoy life or be in healthy relationships.  The Veteran's PTSD symptomatology in 2006 shows that the Veteran had fluctuating concentration problems, but they still endorsed similar symptomatology to what the Veteran has been steadily experiencing over the years.  It is clear that he is attempting to improve his condition, at least on the social functioning aspect, as he has tried to date people and socialize.  At the September 2006 VA examination, he was assigned a GAF score of 52.  He was undertaking medication management, group and individual therapy.  However, his symptoms still reflected that he was unable to care for himself.  He scrounged in dumpsters, felt a declining interest in his hobby, and his social relationships were deteriorating.  The Veteran reported that he has noticed that he makes simple mistakes now, especially evident in his woodworking projects.  He described his concentration as "shot" and is memory as "gone."  He cited to examples such as leaving keys in the door on several occasions, having difficulty remembering to pay bills and keeping up his residence.  He indicated feeling increasingly socially isolated.  However, the examiner indicated that the Veteran has the capacity for simple routine work without complexity or detail.  Moderate deficiencies in overall functioning were noted.  In the September 2007 notice of disagreement, the Veteran explicitly disagreed with the fact that he could work simple routine jobs.  He indicated that his nightmares were so pronounced, that he could not sleep.  He indicated high anxiety levels as he spent most of his time alone.  He stated that mistakes were made with routine tasks which have now become difficult for him to complete.  An October 2007 note from a social worker indicates that the Veteran is not doing well.  His nightmares are so intense that he injures himself in the middle of the night. 

In June 2008, the Veteran's GAF score was 54 and he did not feel confident in his ability to join the workforce again.  Just a few months later, his GAF score fluctuated to 53.  Lay statements from December 2008 indicate that the Veteran tried to improve his overall condition, but found it very difficult.  For example, he attempted to stay productive and volunteer, but found difficulties in doing such things.  

From 2009 to 2011, there is additional evidence of some waxing and waning of PTSD symptomatology.  Again, the Veteran attempted to keep social contacts and socialize, but the evidence shows that the Veteran's dominate PTSD symptoms of nightmares, irritability, concentration and memory problems, and intrusive thoughts held him back from making marked progress.  A February 2009 note shows a GAF score of 53, but that same month, he had a 55 score.  At this point, it was noted that he was not a harm to others or himself.  In October 2009, he was evaluated to have a GAF score of 55 with the same symptoms of memory and concentration issues, intrusive thoughts, and recurrent nightmares.  A September 2010 note indicates that the Veteran felt suicidal, but he was talked through these feelings.  A March 2011 note shows a GAF score of 55.  

The Veteran had a VA examination in April 2011 where the examiner observed an overall worsening in the Veteran's PTSD symptoms, particularly of the main symptoms which he has exhibited over time - concentration and memory deficiencies, nightmares, and intrusive thoughts.  He was noted to have struggled with suicidal feelings in the past.  In September 2011, the Veteran reported his inability to perform normal daily tasks.  For instance, he has made mistakes with his own medication management.  

The Veteran was afforded a VA examination in February 2013.  He was assigned a GAF score of 53 and the examiner indicated that the Veteran's PTSD appeared stable with moderate severity over time.  However, the Veteran continued to report severe problems with concentration and focus due to PTSD, but the examiner stated that this would not preclude him from securing and following substantially gainful employment.  

The Veteran also submitted Vet Center treatment records covering the time period from 2010 to 2012.  In sum, these records reflect the evidence already of record, showing the Veteran's continuous struggles with problems with memory and concentration, depression, feelings of isolation, and even evidence of distant suicidal ideation.  

The summary of the evidence shows that over the years, the Veteran's PTSD has predominately manifest in a way that mostly disturbs his occupational functioning, though it does so quite severely.  Despite the evidence showing sporadic temporary improvements, the evidence is clear that the Veteran has consistently had problems in the areas which affect his occupational functioning as evidenced by the fact that he was terminated by the Wisconsin VA by reason of not being able to perform the essential functions of a claims examiner due to medical problems.  It is clear from the evidence that his medical problems are those associated with his PTSD symptomatology, for example, his severe inability to concentrate, his poor memory, and inability to care for himself at home, and his remarkable decline in competence of performing routine tasks.  These are certainly areas which would relate to occupational functioning.  Particularly in having the role as claims examiner, one could assume that concentration and attention to detail is necessary to perform the functions of the job adequately.  It is evidenced by his separation that the Veteran's PTSD symptomatology was having a major impact on his occupational functioning as it resulted in a loss of his job and future unemployment thereafter.  However, the evidence shows that the Veteran's social functioning is moderately affected.  Despite showing a declining interest in social activities, the record shows that the Veteran has demonstrated improvement in this area as he voluntarily placed himself in social situations, by attempting to maintain friendships, and attempting to date.  Although there is a decline over the years in social functioning, his social functioning can reasonable be characterized as moderate.  

Thus, the Board has considered the lay and medical evidence of record in considering an evaluation in excess of 50 percent for the Veteran's PTSD for the period of the appeal following the total rating, and we conclude that the evidence warrants an increased evaluation of 70 percent.  The Board did not focus solely on the presence or absence of specific symptoms listed in the DC, but also examined how the Veteran's symptoms affected his occupational and social functioning, comparing his documented symptoms against the examples provided in the DC to ascertain the level of impairment.  See Vazquez-Claudio, 713 F.3d at 118.

The Board finds that the majority of the Veteran's symptoms were similar to those listed in the criteria for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 118 (explaining that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are the kind enumerated in the regulation, an assessment of whether those symptoms result in" the required level of occupational and social impairment).  Since 2005, the Veteran's PTSD symptoms could be fairly characterized as severe as he had frequent nightmares and intrusive thoughts, which have caused serious sleep disturbances.  He consistently displayed concentration difficulties and memory problems which have only declined with time and have had significant impact on his ability to maintain employment.  The impairment with concentration and memory has resulted in difficulty adaping in work-like settings and an inability to maintain effective professional relationships.  Socially, having been a social person with friends, the Veteran's sociability has shown a decline over the years as he mostly isolates himself.  Thus, it can be said that overall, his occupational and social impairment particularly in the area of work and judgment are highly affected by his PTSD.  His GAF scores were ranging from 52 to 55 on this record.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994) ( finding that a GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders).  A GAF score of 51 to 60 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning, and a score of 41 to 50 denotes serious symptoms or serious impairment in those areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  The Veteran's GAF scores fluctuated slightly but mostly remained steady, indicating that despite the extensive group therapy and individual sessions, the Veteran was not showing significant improvement.  His PTSD symptoms more closely approximates the 70 percent rating criteria as the symptoms which the Veteran had manifest during the beginning of the appeal period were present and just as severe, if not worse, during the most recent examination.  

The Board notes that multiple VA examiners have found the Veteran's manifested symptoms of his PTSD to be "moderate," however we find that such indications are less probative than the other competent and credible evidence of record, such as the lay statements of record or Dr. T.J.'s letter indicating the effect of PTSD on work.  The record consistently shows that the Veteran has had continuous and severe nightmares inducing sleep disturbances, memory loss, concentrations problems and self-isolation which have consistently affected his occupational and social functioning throughout the appeal period.  

As such, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  The Veteran on this record denied having delusions and hallucinations.  He was not a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  In short, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the period of the appeal.

The Board has considered whether referral for an extraschedular rating is appropriate.  See Thun, supra.  The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  Although we note that PTSD has markedly interfered with his employment, the examples for occupational impairment as provided by the schedular rating criteria adequately cover this symptomatology.  We again note that there is a distinction between a consideration of marked interference with employment and employability (TDIU).  Despite the fact that the Veteran shall be awarded TDIU herein, see infra, the issues of TDIU and extraschedular consideration are not necessarily inextricably intertwined because they contain different standards regarding employment and employability.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet. App. 563, 564-70 (1993) (issue of extraschedular rating under § 3.321(b)(1) is separate from that of a total disability rating based on individual unemployability).  The grant of a TDIU herein does not implicate a referral for consideration of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board concludes that the severity of the Veteran's symptoms warrants an increased evaluation to 70 percent, but no higher, for the entire period of the appeal following his temporary total rating for convalescence.  

Bilateral Hearing Loss Disability

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the noncompensable evaluation currently awarded to him.  He maintains that he has continued difficulty with hearing people in conversations, especially if there is any background noise.

The audiograms of record during the appeal period do not support findings that would warrant the Veteran more than the assigned 0 percent (noncompensable) rating under Diagnostic Code 6100.  The Board notes that neither the Veteran nor his representative has submitted evidence or argument in support of a worsening of his hearing loss disability since the last VA examination in September 2012 and medical opinion in February 2013.

The October 2005 VA audiology examination shows relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
40
50
60
43.75
LEFT
25
45
65
70
51.25

Speech audiometry (CNC) revealed speech recognition ability of 94 percent bilaterally.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the left ear and Roman Numeral I is derived for the right ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  The left ear is considered the poorer ear according to Table VII, 38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII by intersecting row I, the better ear (right), with column I, the poorer ear (left).  

The October 2006 VA audiology examination shows relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
45
55
60
46.25
LEFT
25
50
65
70
52.50

Speech audiometry (CNC) revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  The left ear is considered the poorer ear according to Table VII, 38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII by intersecting row I, the better ear (right), with column II, the poorer ear (left).

The April 2011 VA audiology examination shows relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
45
55
60
47.50
LEFT
30
45
65
65
51.25

Speech audiometry (CNC) revealed speech recognition ability of 94 percent bilaterally.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the left ear and Roman Numeral I is derived for the right ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  The left ear is considered the poorer ear according to Table VII, 38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII by intersecting row I, the better ear (right), with column I, the poorer ear (left).  

Lastly, the September 2012 audiology examination shows relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
45
55
60
48.75
LEFT
35
50
65
70
55.0

Speech audiometry (CNC) revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the left ear and Roman Numeral I is derived for the right ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  The left ear is considered the poorer ear according to Table VII, 38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII by intersecting row I, the better ear (right), with column I, the poorer ear (left).  

The 2012 VA examiner discussed the effects that the Veteran's disability had on his daily life.  It was noted that he has worn hearing aids since 2002.  The February 2013 medical opinion (without new examination) discussed the impact that his hearing loss disability had on him professionally in that he was not always able to communicate, particularly if there was background noise present.  Thus, conversation, especially in a group setting, was difficult.  Regardless, the Veteran's hearing loss disability did not render him unemployable, according to the examiner.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100.  

The Veteran's subjective report of difficulty hearing under various circumstances aforementioned unfortunately cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, all of the aforementioned VA audiometric reports showed no basis for any increase in disability evaluation.  

Moreover, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown on this record because the puretone threshold at each of the four specified frequencies is not 55 decibels or more, and the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the two VA audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  See 38 C.F.R. § 3.85.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The 2005, 2006, and 2011 VA examiners did not fully describe the functional effects caused by the Veteran's hearing loss disability in their reports.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in their examination reports is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.  In any event, the 2012 examiner considered such effects on daily life.  

Finally, the Board has considered whether a referral for an extraschedular rating is warranted.  See Thun, supra; see 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonable describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability.  As indicated above, the Veteran reports the inability to understand conversation in light of background noise.

The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  Referral for extraschedular consideration is not necessary.

As the preponderance of the evidence is against the claim for a compensable evaluation for a bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Board acknowledges that a claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009);VBA Fast Letter No. 13-13 (June 17, 2013) (requiring adjudication of expressly and reasonably raised TDIU claims).  In this case, the Veteran first raised the TDIU issue by filing a formal claim, VA Form 21-8940, in June 2005, indicating that he became too disabled to work beginning from December 2004 due to his service-connected PTSD.  The Veteran later averred that the combination of his PTSD and his service-connected IBS symptomatology rendered him unemployable.  

In January 2006, the Veteran makes the arguments that TDIU should be granted effective March 1, 2005, the date when his temporary total rating is set to expire.  However, we note that by way of the October 2008 rating decision, the temporary total rating was extended to May 31, 2005 (and from June 1, 2005, a 50 percent PTSD rating went into effect).  Thus, in light of the extension, the Board construes the Veteran's request to mean that he would like a TDIU effective at the point of expiration for the temporary total rating, which is now May 31, 2005.  The Board is aware that in some situations, the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)).  However, some court decisions have suggested that it could be possible to receive a TDIU for some disabilities and a 100 percent rating for others.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Here, regardless of the Veteran's request for a TDIU following his period of the 100 percent temporary total rating, we note that on his June 2005 claim form, the Veteran states that he was unable to work due to his PTSD as of December 2004.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Here, even prior to effectuating the Board's Order accounting for increased ratings herein, from June 1, 2005, service connection was in effect for PTSD (50 percent disabling from June 1, 2005; increased to 70 percent granted herein), diabetes mellitus type II (20 percent disabling from May 26, 2004), IBS (10 percent disabling from March 13, 1980 (increased to 30 percent herein); 30 percent from February 27, 2013), tinnitus (10 percent disabling from March 13, 1980), erectile dysfunction (rated noncompensable), and bilateral hearing loss (rated noncompensable).  Accordingly, the Veteran meets the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Significantly, the evidence shows that the Veteran was employed by Wisconsin VA as a claims officer from April 2002 to December 2004.  The record shows that Dr. T.J. submitted letters to the Director of Admin Services at the Wisconsin VA indicating that the Veteran's symptomatology has reached the severity where the Veteran should leave employment.  He was not likely to improve to the point of working at least through the end of July 2005.  As a result, the Director effectuated the separation from employment by letter in August 2005, indicating to the Veteran that he is being medically separated from his employment as a veterans' claims officer due to continuing medical problems that have rendered him unable to perform the essential functions of his job.  It is clear from the letter that the Director relied on the opinion of Dr. T.J.  The record confirms at the time of separation from employment, the Veteran's PTSD symptomatology was manifest by 
difficulty concentrating, memory problems, irritability, depression, anxiety, sleep disturbances, and intrusive imagery.  As explained earlier in the context of an increased rating for PTSD, the evidence reflects a steady decline in the Veteran's occupational functioning, which was severe at the point of his termination.  

The Board also finds significant the Veteran's consistent lay statements of record discussing his decline in his ability to perform normal daily routines due to his concentration problems, memory issues, hypervigilance, and sleep disturbances due to nightmares.  Additionally, the Veteran has provided testimony that his IBS symptoms in conjunction with his PTSD rendered him unable to work.  A review of the relevant treatment records and examination reports show that the Veteran has complained of diarrhea, constipation, and gas pains or abdominal distention with respect to his IBS, and such disability often results in temporary incapacitating episodes (several times per week) where the Veteran would have to rest for several hours immediately following his GI episodes, which at times were described as "uncontrollable."  The Veteran has also indicated that the medications that he takes for diabetes mellitus, another service-connected disability, have increased his IBS symptoms.  

The Board notes that the record contains negative evidence or evidence suggesting that the Veteran is not unemployable with respect to his TDIU claim.  Several VA examiners in the course of providing VA examinations have, in general, opined that although the Veteran's PTSD, IBS, diabetes, and hearing loss have had an impact on the Veteran's life and occupational function, these disabilities did not render him unemployable.  In fact, the Veteran presented for a general VA examination in connection with his TDIU claim in February 2013, and the examiner found the Veteran capable of gainful employment.  The examiner indicated that the Veteran was able to engage in sedentary work

Upon review of the record, the Board finds that the combined effects of his PTSD, IBS, and diabetes mellitus (to a lesser extent) have rendered the Veteran unemployable.  In reaching this determination, the Board has considered the Veteran's education, training, and work history.  He has a master's degree in counseling and was a therapist for 15 years at the Milwaukee VA medical center.  He worked in veterans' claims at the Milwaukee VA, and worked other odd jobs as well.  The Board finds significant the fact that the Veteran was deemed no longer able to perform the essential functions of his claims officer job, which was largely due to his PTSD.  The Veteran's serious decline in concentration, memory, and his ability to perform routine tasks, such as household management or simply self-care, certainly bolsters his claim for unemployability when considering his employment history.  He spent his professional life managing active files or casework, reading, writing, and establishing relationships by providing counseling and advice.  The effect of the Veteran's service-connected disabilities has seriously impaired his ability to be employable in any job requiring task management and organization, which is essentially the type of job he has been suited to perform for all these years.

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  The contrasting medical and lay evidence of record are all probative.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.

In making this determination, the Board emphasizes that in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected PTSD, diabetes mellitus, and IBS disabilities, as opposed to any single disability.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


ORDER

An increased evaluation of 30 percent for service-connected IBS prior to February 27, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

An increased evaluation of IBS in excess of 30 percent from February 27, 2013 is denied.

An increased evaluation of 70 percent, no higher, for service-connected posttraumatic stress disorder (PTSD) is granted, subject to controlling regulations governing the payment of monetary awards.

A compensable evaluation for a bilateral hearing loss disability is denied.

A TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


